Citation Nr: 1103062	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In November 2009, the Board determined that new and material 
evidence had been received to reopen service connection claims 
for headaches, a skin disorder, and an acquired psychiatric 
disorder.  The Board denied the Veteran's acquired psychiatric 
claim and remanded a claim of entitlement to service connection 
for a right knee disorder, as well as the claims for headaches 
and a skin disorder for further development.  

In November 2010, the RO granted entitlement to service 
connection for patellofemoral osteoarthritis of the right knee, 
and also granted service connection for granulomatous rosacea 
with likely ocular involvement.  As the RO decisions represent a 
complete grant of the Veteran's claims for right knee and skin 
disabilities, these claims are no longer before the Board.

Subsequent to the most recent supplemental statement of the case 
dated in November 2010, the Veteran submitted a medical reported 
dated in April 1995 that tends to support his claim.  A review of 
the Veteran's claims file indicates that this evidence is not 
duplicative of evidence in the file as of November 2010.  As 
such, a waiver of initial RO consideration of such evidence, or a 
remand to the RO for first consideration, is normally required.  
However, as the Board has decided that service connection is 
warranted in this case without reference to the additional 
medical report, no remand to the RO is required in this case.




FINDING OF FACT

The Veteran's headaches are shown as likely as not to have had 
their onset in active service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, headaches 
had their onset in active service.  38 U.S.C.A. §§ 101, 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  VCAA has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and not 
yet final as of that date.  

As the Board's decision to grant service connection for headaches 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing regulations.   

II.  Service connection.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases when the disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks service connection for headaches.  

Here, the Board notes that the Veteran's service treatment 
records contain in-service findings of headaches.  For example, 
records dated in March 1988 indicate a finding of tension 
headaches.  He also indicated he had experienced frequent or 
severe headaches on his January 1992 Report of Medical History.  

After service, the Veteran has been diagnosed with migraine 
headaches.  The Veteran also submitted statements indicating that 
he has had consistent problems with headaches since returning 
from the Gulf in service.  He reported that he has missed work 
due to headaches.  The Veteran also submitted the lay statement 
of a friend dated in October 2006 where the Veteran's friend 
reported that the Veteran suffered extremely painful cluster 
headaches and that these headaches had been consistent for the 12 
years that he had known the Veteran.  He stated that the 
headaches were intense and occurred on an almost daily basis 
since the Veteran had returned from the Gulf war.  

Despite the foregoing, no competent medical opinion had been 
obtained to determine whether the current headaches disability 
was related to the in-service findings.  The Board, therefore, in 
November 2009, concluded that a remand was necessary in order to 
obtain a medical opinion.  The Board found that such opinion was 
required for a full and fair adjudication of this case.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  

In May 2009, the Veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination and report.  The Veteran reported that he suffers 
from three headaches per week and that they are "really bad."  
The examiner indicated that the Veteran had been diagnosed with 
migraine headaches.  The Veteran was noted to use over-the-
counter medication to treat his headaches.   The headaches were 
found not to be prostrating; ordinary activity was possible 
during his headaches.  After examination, the Veteran was 
diagnosed with headaches.  Regarding whether the Veteran's 
headaches had their onset in service or as a result of service, 
the examiner stated that "[t]here is no objective evidence to 
link the development of headaches to the Veteran's military 
service.  That said, his symptoms began while on active duty per 
his history and they were not present before.  Hence, there is a 
slight chance his headaches are secondary to his military 
service, although no definitive cause is identified."  

Following a careful review of the record, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for headaches is warranted.  In this regard, 
the Board notes that the May 2010 VA examiner noted that the 
Veteran's symptoms began while on active duty per his history and 
that they were not present before.  In addition, the Veteran's 
service records also show complaints of headaches in service, 
supporting the Veteran's claim of onset at that time.  As such, 
the Board finds the Veteran's account of his symptoms of 
headaches in service and continuous since service to be credible.  
The Veteran is competent to report his symptoms, and continued 
symptomatology since his service.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 
70 (1994).  Finally, the lay statement of the Veteran's friend 
indicated that the Veteran had suffered continuous headaches for 
at least the 12 years prior to 2006, also supporting the 
Veteran's report of continuous headaches since service.  

The Board finds the evidence to be in relative equipoise on the 
question of whether the Veteran's headaches had their onset in 
service.  Resolving such reasonable doubt in the Veteran's favor, 
the Board finds that service connection for headaches is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for headaches is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


